Citation Nr: 1039918	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from October 1967 to 
October 1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, that, among other things, denied the Veteran's 
claims for service connection for hearing loss, tinnitus, and 
folliculitis.  The Veteran perfected an appeal to the Board, 
which denied the Veteran's claims for hearing loss and tinnitus 
in a May 2009 decision.  In that decision, the Board also 
remanded the Veteran's folliculitis claim to the agency of 
original jurisdiction (AOJ) for further evidentiary development 
and adjudication.  The Board instructed the AOJ to provide the 
Veteran with a VA examination and then re-adjudicate the claim.  

The Appeals Management Center (AMC) scheduled the Veteran for a 
VA examination, which was conducted in April 2010.  Following the 
examination, the AMC issued a supplemental statement of the case 
in May 2010 again denying the Veteran's claim of service 
connection for folliculitis.  

In April 2010, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's denial 
of service connection for hearing loss and tinnitus.  The Court 
granted the motion in April 2010, setting aside the Board's May 
2009 decision and remanding the claims to the Board for further 
adjudication. 

Additionally, in a letter to a member of Congress dated in 
February 2010, the Veteran contended that his posttraumatic 
stress disorder has worsened and that he is now "totally 
disabled."  In this case, the Board infers a claim for an 
increased rating for service-connected posttraumatic stress 
disorder, to include a claim for entitlement to a total 
disability rating based on unemployability due to service-
connected disability (TDIU).  As this claim has not been 
adjudicated by the AOJ), it is not before the Board; hence, it is 
referred to the AOJ for appropriate action.

Consistent with the Court's order, further evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claims for service connection for hearing 
loss and tinnitus.  The Board also finds that further evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claim for service connection for 
folliculitis.

The Board notes that the record contains a statement the Veteran 
made to a member of Congress in February 2010 concerning an award 
of disability benefits from the Social Security Administration 
(SSA).  However, no medical records substantiating the findings 
are present in the claims file.  As records associated with the 
Veteran's SSA determination could be relevant to the claims on 
appeal, any available medical or other records associated with 
the Veteran's award of SSA disability benefits must be obtained 
and associated with the claims file.  The Board notes that once 
VA is put on notice that the Veteran has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Moreover, the absence of evidence of hearing loss 
in service is not a bar to an award of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  

Relevant medical evidence consists of the Veteran's service 
treatment records, treatment records from the St. Louis VAMC, and 
a VA examination conducted in June 2005, with a medical opinion 
issued in September 2005.  At the Veteran's pre-induction medical 
examination in February 1967, report of audiological evaluation 
(measured in ASA units) revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
--
35 (40)
LEFT
15 (30)
5 (15)
5 (15)
--
5 (10)

(NOTE: Prior to November 1967, and in some instances thereafter, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those figures are on the 
left of each column and are not in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  He responded "No" 
when asked at his August 1969 separation examination if he had 
any problems with hearing loss.  He was again provided 
audiological examination at his separation examination, conducted 
in August 1969.  Results of that evaluation (measured in ISO 
units), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
--
5
10
LEFT
5
5
--
5
10

At the Veteran's June 2005 VA examination, he reported having had 
difficulty hearing and experiencing buzzing in his ears since 
service.  He reported that he was exposed to acoustic trauma 
during combat while serving in Vietnam, to which he attributed 
his hearing loss and tinnitus.  He further reported having post-
service noise exposure from power tools, employment in automobile 
assembly plants, and working with sheet metal.  The examiner 
specifically questioned the Veteran about a family history of 
hearing loss and the use of ototoxic medications, both of which 
he denied.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss and tinnitus.  In a September 2005 
addendum opinion, the examiner opined that the hearing loss and 
tinnitus were not as likely as not related to the Veteran's 
service, noting that without evidence of hearing loss or acoustic 
damage at the Veteran's separation from service, she was unable 
to link the hearing loss or tinnitus etiologically to his period 
of military service.  

The Veteran has also submitted a letter from his private 
physician, dated in April 2006, in which the physician provided 
diagnoses of tinnitus and sensorineural hearing loss bilaterally.  
The physician stated that the Veteran's "hearing loss in the 
mid[dle] to higher frequencies may have been caused by exposure 
to loud gunfire."  The Veteran's treatment records from the St. 
Louis VAMC further indicate that the Veteran carries a current 
diagnosis of bilateral sensorineural hearing loss.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss and tinnitus were 
caused by this in-service noise exposure.  He has further 
described an incident in which a grenade exploded close to him, 
which he has claimed damaged his hearing.  The Veteran's wife 
also submitted a statement in May 2005 contending that the 
Veteran has hearing loss that was caused by in-service acoustic 
trauma.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In 
that connection, the Board notes that the Veteran has contended 
in a September 2007 statement that he first experienced ringing 
in his ears while on active duty that has worsened in the past 
five to ten years.  The Board notes that while the Veteran is 
competent to report symptoms observable to a layperson, such as 
pain or ringing in the ears, a diagnosis that is later confirmed 
by clinical findings, or a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009). 

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Here, the Board notes that 
the VA examiner specifically questioned the Veteran at the June 
2005 examination about his family history of hearing loss, his 
use of ototoxic medications, and his in-service and post-service 
exposure to acoustic trauma.  The Veteran denied any use of 
ototoxic drugs or family history of hearing loss and detailed his 
post-service exposure to acoustic trauma during the course of the 
examination.  The Board further notes that VA has conceded the 
Veteran's exposure to in-service acoustic trauma, which was, as 
noted above, specifically discussed at the Veteran's June 2005 VA 
examination.  

Nevertheless, the parties to the Joint Motion have indicated that 
the June 2005 VA examination and its September 2005 addendum 
opinion were inadequate because the examiner "did not provide 
any discussion as whether [the Veteran's] current hearing loss 
was related to the acoustic trauma he described in service or to 
'post service acoustic trauma, family history of hearing loss, 
use of ototoxic drug[s], or some other cause' as requested by the 
VA Regional Office."  To comply with the joint motion, the Board 
finds that remand is required to provide the Veteran another VA 
examination that specifically addresses, among other issues, the 
medical probabilities that the Veteran's extensive post-service 
exposure to acoustic trauma through his employment at automobile 
assembly plants and his work with sheet metal and power tools is 
etiologically related to his current hearing loss and tinnitus.  

On remand the AOJ must schedule the Veteran for another VA 
audiological examination in order to again address the etiology 
of his hearing loss and tinnitus.  Specifically, the VA examiner 
must address the etiological relationship between the Veteran's 
hearing loss and his in-service exposure to acoustic trauma, his 
post-service noise exposure, any family history of hearing loss, 
and any use of ototoxic medications.  The examiner must further 
address the Veteran's statements of having first experienced 
hearing loss and tinnitus in service.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claims on appeal.  

2.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
disability benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  After the AOJ has completed the above-
requested development, the Veteran must be 
scheduled for a VA audiological examination 
and advised that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).  The entire 
claims file, to include a complete copy of 
this remand, must be made available to, and 
reviewed by, the designated examiner.  The 
examiner's report must reflect 
consideration of the Veteran's documented 
medical history and assertions, to include 
particularly his statements that he first 
began experiencing hearing problems and 
ringing in his ears during active military 
service.

The examiner must conduct an audiological 
examination of the Veteran and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the Veteran's 
currently diagnosed hearing loss and 
tinnitus are related to his period of 
military service, and particularly to his 
in-service exposure to acoustic trauma.  
The reviewer must specifically address the 
Veteran's statements relating his tinnitus 
to the in-service acoustic trauma, as well 
as his claims that he first experienced 
ringing in his ears and hearing loss during 
active duty (which statement appears to 
contradict what the Veteran reported about 
the onset of his hearing problems during 
his August 1969 separation medical 
examination).  

The examiner must further specifically 
address whether the Veteran's hearing loss 
and tinnitus are etiologically related to: 
1) in-service acoustic trauma; 2) post-
service acoustic trauma, to include his 
reported post-service history of exposure 
to noise through work at automobile 
assembly plants, with sheet metal, and with 
power tools; 3) any family history of 
hearing loss; or 4) any use of ototoxic 
medications.  

The examiner must set forth the complete 
rationale for the opinions expressed, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.  If the examiner concludes 
that hearing loss or tinnitus did not begin 
during military service, or is not related 
to military service, an explanation should 
be provided for why the Veteran's 
statements regarding onset in service and 
continuity of symptoms thereafter are 
inaccurate.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
examiner's opinion(s).

4.  The AOJ must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

